Citation Nr: 1621324	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus prior to September 11, 2015, and a 50 percent rating thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006, July 2008, and May 2009 decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2012, the Veteran testified before the undersigned at a video conference hearing at the RO.

In March 2013, the Board remanded several issues that were on appeal including, an increased initial rating for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus. 

In a July 2015 decision, the Board denied service connection for chronic sinusitis, diabetes mellitus Type 2, and a compensable rating for right upper extremity scars. The Board then again remanded the claim for an increased initial rating for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus for additional medical information. 

In a November 2015 rating decision, the RO awarded a 50 percent rating for the Veteran's bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus disorder, effective from September 11, 2015. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Here, since the RO has awarded a 50 percent rating from September 11, 2015, as reflected on the title page, the Board must also consider a "staged rating." This increased rating claim is the sole issue remaining on appeal. 



FINDINGS OF FACT

1. Prior to September 11, 2015, the bilateral pes planus equated to no more than severe, bilateral, acquired flatfoot disability. 

2. From September 11, 2015, the bilateral pes planus with hammertoes, and right hallux rigidus equated to pronounced flatfoot acquired flatfoot disability, is assigned a 50 percent disability evaluation, the maximum evaluation, and a higher evaluation is not available. 

3. The Veteran's hammertoes do not involve all toes of either foot; and the hallux rigidus of either foot, is not severe, equivalent to amputation of the great toe; symptoms from metatarsalgia are not separate and distinct from some of the symptoms contemplated by the criteria for rating pes planus. 


CONCLUSIONS OF LAW

1. Prior to September 11, 2015, the criteria for a rating in excess of 30 percent for bilateral pes planus with hammertoes, and right hallux rigidus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5276, 5280, 5281, 5282 (2015). 

2. From September 11, 2015, the criteria for a rating in excess of 50 percent for bilateral pes planus with hammertoes, and right hallux rigidus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5276, 5280, 5281, 5282 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A May 2005 letter provided notice of the evidence required to substantiate the claims for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence. The November 2008 letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained all information relevant to the Veteran's claim. The service treatment records and pertinent post-service VA and private treatment records identified by the Veteran have been obtained. The Veteran was afforded VA examinations of his feet in September 2007, April 2009, June 2010, and June 2013, and September 2015. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has been afforded adequate examinations. The claims file and treatment records were reviewed, and the Veteran's history was taken. The VA opinions are adequate, as the examiners considered the service treatment records, VA treatment records, and the statements of the Veteran. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). In light of the above development of the Veteran's claim, there has been substantial compliance with the Board's most recent July 2015 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 'substantial' rather than strict compliance with the Board's remand directives is required under Stegall).

As noted, the Veteran was afforded a Board hearing in December 2012. The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran. The Veteran had not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Increased Rating Claims 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided. 38 C.F.R. § 4.14 (2014). If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's hammer toes, Morton's metatarsalgia, and right hallux rigidus are associated with the service-connected bilateral pes planus, potentially these are separate disabilities to be addressed subsequently. Id. 


III. Bilateral Pes Planus Prior to September 11, 2015 

The Veteran initially filed a claim for bilateral pes planus that was received on May 3, 2005. A rating decision in July 2009 granted service connection for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, and awarded a 30 percent disability evaluation effective from May 3, 2005, date of receipt of claim. As mentioned previously, a November 2015 rating decision awarded a 50 percent rating effective September 11, 2015. So this is a "staged rating." 

The Veteran's bilateral pes planus disability is separately evaluated under Diagnostic Code 5276, acquired flatfoot. 38 C.F.R. § 4.71a (2015). 

Under DC 5276, a 30 percent evaluation is warranted for bilateral, severe acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, Id. 

DC 5276 provides a 50 percent evaluation, is warranted for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances. Id. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations. The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

Background

At a September 2007 medical examination for VA purposes, the Veteran reported bilateral pes planus since 1985, with pain, aching and cramping in the feet. It was reported that standing or walking elicited pain, weakness, and fatigue in his feet. Pain of the feet was relieved by rest and medications. Treatment also included arch supports. The Veteran had not been hospitalized for foot problems nor had he had foot surgery. 

The physical examination of the Veteran's feet revealed abnormal weight bearing including callosities at the inner soles of both feet. There was no malunion of the os calcis or astralgus on either foot. The Veteran had painful motion of the right foot. The right and left feet revealed no weakness or tenderness. Pes planus was reported and there was no valgus present on the right. The right and left feet both showed forefoot /midfoot malalignment of slight degree which could not be corrected by manipulation. There was deformity of marked pronation. Palpation of the plantar surfaces revealed slight tenderness. The Veteran required shoe inserts but he did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build -up of shoes. It was reported that his (foot) symptoms and pain were relieved with corrective shoe wear. The diagnosis was: Bilateral pes planus with hammer toes, Morton's metatarsalgia between 4th and 5th toe and right hallux rigidus. 

A VA medical examination of the feet was performed in April 2009. The Veteran reported that his pes planus had progressively worsened. His response to current treatments was considered fair. His symptoms included pain in the feet and Achilles tendons while walking and standing that were "a little better" with rest and medication. He used arch supports, was able to walk one block, and he reported fair efficacy with orthoses. An examination of both feet revealed tenderness of the Achilles, sinus tarsi, metatarsal heads, and arch area. There was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing. There was forefoot malalignment correctable by manipulation, but no midfoot malalignment. Pronation was reported and described as moderate in both feet. An arch was not present. It was mentioned that the Veteran's feet disability had a significant occupational effect with mostly severe impact on his daily activities. 

At a June 2010 VA medical examination, the Veteran reported progressively worsening feet pain with fair response treatment and no relief of symptoms. Medication was partially effective. He had pain, stiffness and swelling while standing and walking in the ball of both feet, Achilles, and medial arches. The Veteran reported that he was unable to stand for more than a few minutes, and he was unable to walk more than a few yards. He wore corrective shoes and orthotic inserts that provided fair efficacy. The examination of both feet revealed painful motion, tenderness, and abnormal weight bearing. Callosities and unusual shoe wear pattern were reported as evidence of abnormal weight bearing. There was inward bowing on weight bearing and non weight bearing, partially correctable with manipulation with pain. There was no reported spasm. Pronation on the left was described as moderate and pronounced on the right. The Veteran was not employed, and that the effect of his feet disability on his daily activities was described as moderate to severe and preventative. 

At a June 2013 VA medical examination of the feet, the Veteran complained that his feet hurt all the time. He reported recent treatment with injections and custom orthoses. There was pain on use and manipulation of both feet that was accentuated on use. Callosities of both feet were reported. It was stated that his symptoms were not relieved by arch supports in both feet. The Veteran did not have extreme tenderness of the plantar surfaces one or both feet. There was decreased longitudinal arch height on both feet. Objective evidence of marked deformity of both feet was reported. The weight bearing line fell over or medial to the great toe on both feet. Inward bowing of the Achilles tendon of both feet was reported. The Veteran did not have marked inward displacement and severe spasm of the Achilles tendons on manipulation. It was stated that the Veteran's flatfoot condition did not result in functional impairment of an extremity which would equally be served by an amputation with prosthesis. His flatfoot condition did not impact his ability to work. 

Analysis

The Board has considered the evidentiary record prior to September 11, 2015 and concludes that the Veteran's bilateral pes planus did not approximate the criteria necessary for a 50 percent rating under DC 5276, pronounced acquired flat foot. 

Prior to September 11, 2015, the Veteran's bilateral pes planus was manifested by substantial impairment with subjective complaints of pain, stiffness, swelling, and cramping of both feet. Initial clinical findings showed that his feet symptoms were relieved by rest and medication, and that arch supports provided some efficacy for his symptoms. Objective findings did show abnormal weight bearing manifested by callosities, and consistent marked pronation. Throughout though objective findings showed plantar tenderness described as slight at best. There was neither extreme tenderness of the plantar surfaces of both feet, evidence of severe spasm of the tendo Achillis of either foot nor marked inward displacement. This was specified by a VA examiner in June 2013. The report later noted that that the Veteran's bilateral pes planus symptoms were not relieved by arch supports in both feet does is not persuasive in light of the absence of these symptoms just mentioned. 

The Board has also considered the Veteran's statements with regard to the severity of his bilateral pes planus and associated symptoms. In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his feet. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Veteran provided lay evidence with respect to the presence of pain and stiffness of the feet with standing and walking on weight bearing, limiting his ability to walk. He is competent to provide such statements, and the Board finds that the Veteran's statements are credible. However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment. Therefore, the objective medical findings provided by the Veteran's several VA examinations during the timeframe prior to September 11, 2015 have been accorded greater probative weight where applicable. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board also considered, in compliance with Deluca, the extent to which the Veteran has any functional loss due to pain, weakness, fatigability, or incoordination on movement of a joint. The Veteran has reported feet pain while walking and standing and clinical findings indeed later on show painful motion of his feet. Other related factors associated with functional impairment of his feet are not as evident. The Board finds that the 30 percent rating criteria prior to September 11, 2015, already takes into consideration the Veteran's complaints of bilateral foot pain and any resulting functional impairment. 

For the reasons and bases discussed, an initial rating in excess of 30 percent for bilateral pes planus prior to September 11, 2015 is not warranted. 38 C.F.R. §§ 4.7, 4.71a (2015).

IV. Bilateral Pes Planus from September 11, 2015

As mentioned previously, a November 2015 rating decision awarded a 50 percent rating effective September 11, 2015. 

At a VA medical examination in September 2015, it was reported that diagnoses included flat foot (pes planus), hammertoes, and hallux rigidus. The Veteran reported aching and pain in the balls of both feet with swelling and flare-ups. Pain on use and manipulation of the feet as well as callosities were reported. The use of orthotics without relief of symptoms was reported. There was extreme plantar tenderness of both feet, decreased longitudinal arch height on weight bearing of both feet, and marked pronation of both feet, that was not improved by orthopedic shoes or appliance. On both feet, the weight bearing line fell over or medial to the great toe, there was inward Achilles bowing, marked inward displacement, and severe spasm of the Achilles tendon on manipulation. Pain was elicited on examination of both feet. Functional loss and limitation of motion with contributing factors was affirmatively indicated affecting both feet, including during flare-ups and on repeated use. 

It was reported that the Veteran's functional impairment would not be equally well served by amputation with prosthesis. It was mentioned that the functional impact affected his ability to perform occupational tasks such as standing, lifting or sitting, because when the Veteran was hurting he was unable to stand or give his presentation. He often had to take breaks to lessen foot pain on both sides. Contributing factors of disability of both feet were: Pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, instability. There were several contributing factors of disability listed indicating functional loss and limitation of both feet. It was affirmatively indicated that regardless of the Veteran's current employment status, his co-listed diagnoses impacted his ability to perform any type of occupational task. The examiner remarked that the Veteran had severe painful pes planus bilaterally, with weakness of his posterior tibialis bilaterally.  

Analysis

The Board finds that the disability picture associated with the Veteran's service-connected bilateral pes planus, from September 11, 2015, is a 50 percent rating which is the maximum rating available under DC 5276, acquired flatfoot. There is no other rating that would be more appropriate and none that provide for more than a 50 percent rating, and this rating criteria already takes into consideration the Veteran's complaints of bilateral foot pain and the resulting functional impairment. The Veteran has been in receipt of the maximum schedular evaluation since September 11, 2015. As the maximum schedular evaluation is in effect, no additional discussion is necessary for this period. Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 

V. Hammertoes, Right Hallux Rigidus, and Morton's Metatarsalgia 

The Board acknowledges the Veteran has hammertoes, Morton's metatarsalgia, and right hallux rigidus associated with his service-connected bilateral pes planus, and the Board must consider whether separate ratings are warranted under the applicable Diagnostic Codes for these disabilities. When a condition is specifically listed in the rating schedule it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333 (2015).

Regarding hammertoes, under DC 5282, a 10 percent rating is warranted for hammertoe of all toes, unilateral, without clawfoot. 38 C.F.R. § 4.71a. VA medical examinations beginning in September 2007 report physical examination of the Veteran's hammertoes, specifying toes 2-3, bilaterally. Evidence of record does not show hammertoes of all toes so a separate 10 percent rating is not warranted. 

The appropriate rating criteria for the Veteran's hallux rigidus is DC 5281, hallux rigidus, unilateral, severe. Id. DC 5281 instructs that the condition should be rated as severe hallux valgus, under Diagnostic Code 5280. Under those criteria, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe. A VA medical examination in described the Veteran's hallux rigidus of the right foot as present with a slight degree of angulation. Hallux valgus /rigidus on the right, has reported in VA medical examinations throughout, most recently in September 2015, described as mild to moderate in degree. These clinical findings do not suggest or indicate that at any point during the claim period that there has been a resection of the metatarsal head or severe hallux rigidus disability equivalent to amputation of the great toe. As a result, the evidence does not a separate 10 percent rating for hallux rigidus is also not warranted. 

As for the Veteran's Morton's metatarsalgia under DC 5279, 10 percent rating is available for anterior (Morton's disease), unilateral or bilateral. The VA examination report in September 2007 described Morton's metatarsalgia on the left 4th and 5th toes, and in September 2015, it was reported the Veteran had metatarsalgia of both feet, without description. Metatarsalgia is defined as pain and tenderness in the metatarsal region. Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003). In this regard, the anti-pyramiding provision of 38 C.F.R. § 4.14 (2015) directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions. In this case, it is imperative that the Board point out that an increased rating is not warranted solely on the basis of the Veteran's pain. The primary manifestation of the Veteran's bilateral foot disability is pain in both feet on prolonged walking and standing-i.e., functional use. Specifically, evaluation under Diagnostic Code 5276 contemplates pain on manipulation and use of the feet. Hence, no separate or increased evaluation is assignable on this basis. See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59. Again, the effects of functional loss due to pain are the foundations of the currently assigned 50 percent disability rating.

The Board has considered the possibility of assigning separate disability ratings with respect to each foot; however, as Diagnostic Code 5276 clearly contemplates bilateral symptomatology, there is no legal basis for doing so. See 38 C.F.R. § 4.20  (2013) (providing for rating by analogy when there is no rating code provision for evaluating a specific disability).

The Board recognizes that Diagnostic Code 5284 does not foreclose the possibility of separate evaluations for each foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284. Here, the Veteran's bilateral pes planus symptoms, standing alone, may not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276. Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

Pursuant to Diagnostic Code 5284, severe residuals of foot injuries warrant a 30 percent evaluation. A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot. 38 C.F.R. § 4.71a , Diagnostic Code 5284.

The Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral foot disability would need to include symptoms not appropriately contemplated by Diagnostic Code 5276. Moreover, the Veteran's collective symptoms would need to rise to a level of at least severe in one foot and with actual loss of use of the other foot, so as to warrant a disability rating in excess of 50 percent when the two lower-extremity ratings are combined. Here, however, there is no indication that the Veteran's service-connected bilateral foot disability is manifested by other injuries of either foot that are severe, or to an extent documented by actual loss of use. Indeed, the Veteran's bilateral foot disability has not been shown to cause occupational impairment, or other functional loss beyond that envisioned by Diagnostic Code 5276.

VI. Extraschedular Evaluation

Consideration has been given regarding whether the schedular evaluation for the Veteran's service-connected bilateral foot disorder is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate. Such criteria adequately describe the Veteran's symptoms for his bilateral pes planus, hammer toes, Morton's metatarsalgia, and hallux rigidus disabilities. His symptoms involving his feet and toes, inclusive of bilateral foot pain, pain with standing or walking, and use or inadequacy of use of orthotics are all contemplated symptoms under DC 5276 and DC's 5280-82. The Veteran's employment status is not evident, but in the recent past it was reported that he was unemployed. Reportedly, he has not been hospitalized nor had foot surgery. The Board concludes that there is no evidence of marked interference with employment or frequent periods of hospitalization due to his bilateral pes disorder hammer toes and hallux rigidus disability. Accordingly, referral for consideration of an extraschedular rating is not warranted.

VII. TDIU

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in the instant case, the evidence has not shown that the Veteran's service-connected bilateral foot disorders render him unemployable. It is noted that in June 2013 a VA examiner stated that the Veteran's flatfoot condition did not impact his ability to work. But in September 2015, a VA examiner observed that the Veteran's bilateral foot disability impacted his ability to perform occupational tasks. However, those findings in September 2015 did not show that the functional impact of the bilateral foot disorder would render the Veteran unable to maintain substantially gainful employment. Accordingly, there is no need for further analysis with respect to this matter.


ORDER

A rating in excess of 30 percent for bilateral pes planus with hammertoes, and right hallux rigidus prior to September 11, 2015 is denied. 

A rating in excess of 50 percent bilateral pes planus with hammertoes, and right hallux rigidus from September 11, 2015 is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


